Honorable A. E. Sutton
County Auditor
Anderson county
Palestine, Texas

Dear Sir:                             opinion      No.   o-5669
                                      Re:       When the former owner of land
                                                which has been sold at a tax
                                                sale to a taxing unit, redeems
                                                the land as authorized by Arti-
                                                cle 7340, and Article 7345b,
                                                sec. 12, Revised Civil Statutes,
                                                during the second year of the
                                                redemption period, what dispo-
                                                sition should be made of the
                                                50% of the aggregate total of
                                                taxes, penalties, interest and
                                                costs which he i6 required to
                                                pay in order to redeem the
                                                property?

          We held in Opinion No. o-2566, a copy of whi.chis enclosed
herewith, that penalties and interest, when collected, should be pro-
rated and placed to the credit of the various funds to which the taxes
in question were due and upon which the penalties and interest in ques-
tion accrued. We here adopt said holding, and it is our opinion, there-
fore, that when the former owner of land which ha6 been sold at a tax
sale to a taxing unit redeems the land as authorized by Article 7340
and Article 7345b, section 12, Revised Civil Statutes, during the second
year of the.redemption period, the 50% of the aggregate total of taxes,
penalties, interest and costs should be prorated and placed to the credit
of the various funds to which the taxes in question were due and upon
which the penalties and interest in question accrued.

            Trusting that thie satisfactorily answers your inquiry, we remain

APPROVED OCT 22, 1943        APPROVED                  Very truly yours
Is/ Grover Sellers           OPINION              ATTORNEY GENERAL OF TEXAS
FIRST ASSISTANT             COMMITTEE             By /a/ Jas. W. Bassett
ATTORNEY GENERAL            BY /B/ BWB                    Jas. W. Baas&t
                              CHAM                              Assistant
JWB:ff:lm
Encl.